 Case 2:19-cv-00203-M-BR Document 11 Filed 09/01/21                   Page 1 of 1 PageID 72



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


 ADRIANA DELATORRE,                §
                                   §
     Plaintiff,                    §
                                   §
 v.                                §                 2:19-CV-203-M-BR
                                   §
 AMARILLO MUNICIPAL COURT, et al., §
                                   §
     Defendants.                   §


    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case on Defendant’s Motion to Dismiss (Dkt. No. 10). No objections were filed. The District

Court reviewed the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and this case is dismissed without prejudice for lack of subject matter

jurisdiction.

        SO ORDERED this 1st day of September, 2021.
